DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Response to Amendment
	Applicant has amended claims 1 and 6-20. Claims 1-20 are pending. 
The amendments to the claims have overcome the claim objections of record.
The amendments to the claims have overcome the 112 rejections of record.
The amendments to the claims have overcome the 102 rejections of record. 
The amendments to the claims have been found to necessitate new rejections under 103 over the prior art previously relied upon and in further view of newly cited Stoller (US 2,723,493).

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/07/2022, with respect to the claim objections of record have been fully considered and are persuasive.  Specifically, Applicant has argued that the amendments to the claims have overcome the claim objections of record.  The claim objections have been withdrawn. 


Applicant’s arguments, see Remarks, filed 02/07/2022, with respect to the 112 rejections of record have been fully considered and are persuasive.  Specifically, Applicant has argued that the amendments to the claims have overcome the 112 rejections of record.  The 112 rejections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 02/07/2022, with respect to the 102 rejections of record have been fully considered and are persuasive.  Specifically, Applicant has argued that the amendments to the claims have overcome the 102 rejections of record.  The 102 rejections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 02/07/2022, with respect to the 103 rejections of record have been fully considered and are persuasive.
Specifically, Applicant has argued that primary reference Pace fails to teach or suggest maintaining the biomass until its water content has decreased to the range of 5 to 20%, as is presently required by amended claims 1 and 6. Examiner agrees that such a feature is not taught or suggested by Pace.
However, after further search and consideration, the amendments to the claims have been found to necessitate new rejections under 103 over Pace in combination with previously cited Thompson and newly cited Stoller (US 2,723,493). See 103 rejections below for details.

Examiner notes that Attorney has argued that Pace teaches away from maintaining the biomass until its water content has decreased to the range of 5 to 20% by teaching that compositing becomes inhibited at moisture contents under 40%, and as such, that additional water may need to be added to the compost. Examiner respectfully disagrees.
Newly cited Stoller teaches a composting processes involving drying the compost to moisture levels in the range of 10-40% for the purposes of storage and transport. When Pace is viewed in combination with the teachings of Stoller, Pace’s teachings regarding the compositing becoming inhibited at moisture contents under 40% and the potential need to add more water, do not represent a teaching 

Applicant has argued that secondary reference Thompson and Bucci do not teach or suggest maintaining the biomass until its water content has decreased to the range of 5 to 20%. However, neither Thompson nor Bucci are cited for the purposes of teaching such. Instead, as discussed above, the combined teachings of Stoller and Pace would suggest such maintaining to one of ordinary skill in the art. See 103 rejections below for further details. Therefore, this argument is moot.

Applicant’s arguments, see Remarks, filed 03/07/2022, with respect to the Office’s previous stance that the amendments introduced new matter (see Advisory Action mailed 2/18/2022) have been fully considered and are persuasive. 
Specifically, Applicant has argued that the amendments to the claims involving the final moisture content at the end of maintaining are supported. After further consideration, Examiner agrees. The amendments are supported by paragraphs [0036]-[0038] of the specification as originally filed on 11/9/2018. Thus, no rejections under 112(a) are made in this office action. 
Examiner notes that the amendments are supported in particular by the disclosure of paragraph [0038]. On their own, paragraphs [0036] and [0037] do not provide any basis for a final moisture content in the specific range of 5-20%.  

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace et al. (“The Composting Process”), hereafter referred to as Pace, in combination with Thompson (US 2002/0115199) and Stoller (US 2,723,493).
	With regard to claim 1: Pace teaches a method of treating a biomass material (Page 1), the method comprising:
	Maintaining a water-containing biomass (page 1 Left column, Figure 1), the water containing biomass material having a moisture content in the range of 40-65% at the start of the maintaining (“Factors Affecting the Composting Process” subsection 3, Table 1), the maintaining carried out under treatment conditions including an oxygen atmosphere and at temperatures in the range of 110-150 °F (~43.3-65.5 °C) (sections titled “Factors Affecting the Composting Process” subsections 1 and 5, table 1), such that an oxidation reaction (aerobic decomposition) occurs between the oxygen in the atmosphere and the biomass material (page 1 Left column, Figure 1, section titled “Factors Affecting the Composting Process” subsections 1 and 5).

	Wherein the maintaining of the biomass material consists of leaving the biomass material under the treatment conditions for several weeks (section titled “What Happens During Composting”, section titled “Factors Affecting the Composting Process” subsection 6, Figure 2). Figure 2 of Pace teaches maintaining the biomass material under the treatment conditions for longer than two weeks, i.e. for about 50 days. Additionally, the section titled “Factors Affecting the Composting Process” subsection 6 teaches maintaining the biomass material under the treatment conditions for longer than two weeks, i.e. for 10-14 weeks. In view of the forgoing, Pace teaches maintaining the water containing biomass material under the treatment conditions for longer than two weeks.
	Pace does not explicitly teach maintaining the biomass at a temperature range of 70 °C or greater and less than 100 °C. 
However, Pace does teach that compositing will take place within thermophilic temperature ranges, i.e. temperatures over 105 °F (~40.5 °C) (section titled “Factors Affecting the Composting Process” subsection 5). Furthermore, Pace teaches that thermophilic temperatures are desirable as they destroy pathogens, weed seeds, and fly larvae in the compositing materials (section titled “Factors Affecting the Composting Process” subsection 5). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pace by selecting a temperature of 70 °C or greater and less than 100 °C at which to carry out the maintaining step, as said temperature range is within the taught thermophilic temperature range of over 105 °F, in order to obtain a predictably functional compositing method during which pathogens, weed seeds, and fly larvae are destroyed by the thermophilic temperatures.

Thompson teaches a reactor vessel (compositing device) 10 for compositing (abstract, Figures 1-4, paragraph [0020]), the reactor vessel comprising a container main body (rectangular container) 11, a lid (removable cover) 12 covering the container main body, and a plurality of ventilation ports 22 and 23 for ventilation of the reactor (Figures 1-4, paragraphs [0020], [0022], and [0023]). Although it is not explicitly taught, it is understood that at least some of the ventilation ports 22 and 23 will function as intake ports for introducing atmosphere, as successful ventilation of the reactor via the ventilation ports necessarily comprises introducing some amount of atmosphere to the reactor. Likewise, it is understood that at least some of the ventilation ports 22 and 23 will function as exhaust ports for discharging atmosphere, as successful ventilation of the reactor via the ventilation ports necessarily comprises discharging some amount of atmosphere from the reactor. Thompson indicates that composting in their reactor includes the use of aerobic microorganisms (paragraph [0011]). Said teaching suggests that the reactor of Thompson can be used to carry out aerobic composting processes, e.g. composting processes like that of Pace. Thompson teaches that composting using their reactor prevents overheating due to direct sunlight exposure, or at least mitigates the negative impacts thereof (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace in view of Thompson by carrying out the maintain step of Pace in a reactor vessel like that of Thompson, i.e. a reactor vessel comprising a container main body, a lid covering the container main body, and at least one intake port and at least one exhaust port for introducing and discharging the atmosphere, in order to carry out the method of pace in a reactor vessel which prevents overheating due to direct sunlight exposure, or at least mitigates the negative impacts thereof.
Modified Pace is silent to the water containing biomass having a water content within a range of 5-20% inclusive at the end of maintaining.
However, Pace teaches that moisture content generally decreases as composting processes proceed (Pace: Section 3). This teaching would indicate to a person of ordinary skill that 1) the moisture content of the water containing biomass will naturally decrease over the course of the maintaining step, 
Stoller teaches a method of making a compost (Column 1 Lines 15-31). Stoller teaches drying the compost have a moisture content of 10-40% (or 10-35%) so that the compost can be stored or shipped (Column 1 Lines 38-45, Column 4 Lines 60-65, Column 7 Lines 9-15). A person having ordinary skill in the art will recognize that it is desirable to reduce the moisture content for storing and shipping at least because 1) reducing the moisture content of the compost also reduces the weight thereof, which is advantageous at least for shipping purposes, and 2) reducing the moisture content to a lower moisture content will improve the stability of the compost, as evidenced by Pace section 3, which teaches that composting is inhibited at moisture contents below 40%.
In view of the forgoing, a person having ordinary skill in the art would recognize that the moisture final content of the biomass in Pace (said biomass being compost) is a result effective variable for the purposes of shipability and storability. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). Furthermore, it is noted that the moisture content range of 10-40% for dried compost taught by Stoller overlaps to a significant extent the claimed final biomass moisture content of range 5-20% inclusive. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace in view of Stoller by maintaining the water-containing biomass material such that it has a water content in a range of 5-20% inclusive the end of the maintaining, in order to obtain a compost that is suitably dry for storage and/or shipping. 
With regard to claim 2: In modified Pace, the maintaining of the biomass material consists of leaving the biomass material under the treatment conditions for several weeks (Pace: section titled “What Happens During Composting”, section titled “Factors Affecting the Composting Process” subsection 6, Figure 2). Figure 2 of Pace teaches maintaining the biomass material under the treatment conditions for longer than three weeks, i.e. for about 50 days. Additionally, the section titled “Factors Affecting the Composting Process” subsection 6 teaches maintaining the biomass material under the treatment 
With regard to claim 3: Modified Pace does not explicitly teach that the biomass material is one material or a mixture of two or more materials, wherein the material(s) is/are selected from a waste biomass material and a plant biomass material.
However, Pace does reference composting “dairy cattle waste” (section titled “Factors Affecting the Composting Process” subsection 6). In this manner, Pace suggests composting biomass material comprising one material, wherein said material is a waste biomass material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace by compositing a biomass material that is one material, wherein said material is a waste biomass material, i.e. dairy cattle waste, in order to obtain a predictably functional method of composting in congruence with the suggestions of Pace.
With regard to claim 4: Modified Pace is silent to the reactor vessel comprising a temperature controller.
However, Pace teaches that temperature should be controlled (Pace: Table 1, section titled “Factors Affecting the Composting Process” subsection 5). It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III). The provision of a temperature controller constitutes a mere addition of automatic means to carry out the activity of temperature control.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace by providing a temperature controller in order to automatically control temperature in the process of modified Pace. 
With regard to claim 5: The method of modified Pace necessarily comprises preparing the water-containing biomass material prior to maintaining of the water-containing biomass material, i.e. one must necessarily “prepare” the water-containing biomass in some fashion prior to the step of maintaining said biomass material. 
With regard to claim 6: Pace teaches a method of treating a biomass material (Page 1), the method comprising:
Maintaining a water-containing biomass (page 1 Left column, Figure 1), such that the biomass material is maintained in an oxygen including atmosphere and at temperatures in the range of 110-150 °F (~43.3-65.5 °C) (sections titled “Factors Affecting the Composting Process” subsections 1 and 5, table 1), such that the biomass material is oxidized by the oxygen in the atmosphere, i.e. such that the biomass material undergoes aerobic decomposition, in the presence of water to generate carbon dioxide (page 1 Left column, Figure 1, section titled “Factors Affecting the Composting Process” subsections 1, 3, and 5, Table 1).
Wherein the biomass material includes the water within a range of 40 to 80%, inclusive, at beginning of the maintaining (“Factors Affecting the Composting Process” subsection 3, Table 1).
Although it is not explicitly taught, it is understood that in the storing step of Pace, water is only removed by natural drying or drying which occurs as a result of the introduction of the atmosphere and/or the temperature being maintained in the temperature range, as there is no active drying in the maintaining step of Pace.
Pace does not explicitly teach maintaining the biomass at a temperature range of 70 °C or greater and less than 100 °C. 
However, Pace does teach that compositing will take place within thermophilic temperature ranges, i.e. temperatures over 105 °F (~40.5 °C) (section titled “Factors Affecting the Composting Process” subsection 5). Furthermore, Pace teaches that thermophilic temperatures are desirable as they destroy pathogens, weed seeds, and fly larvae in the compositing materials (section titled “Factors Affecting the Composting Process” subsection 5). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pace by selecting a temperature of 70 °C or greater and less than 100 °C at which to carry out the maintaining step, as said temperature range is within the taught thermophilic temperature range of over 
Modified Pace is silent to the storing step being carried out within a reactor vessel, wherein the reactor vessel has a container main body and a lid covering the container main body, and wherein the reactor vessel has an intake port and an exhaust port for introducing and discharging the atmosphere, i.e. to the method comprising steps of placing the biomass material including water in a container main body of a reactor vessel, covering with a lid the container main body, wherein the container main body has an intake port and an exhaust port.
Thompson teaches a reactor vessel (compositing device) 10 for compositing (abstract, Figures 1-4, paragraph [0020]), the reactor vessel comprising a container main body (rectangular container) 11, a lid (removable cover) 12 covering the container main body, and a plurality of ventilation ports 22 and 23 for ventilation of the reactor (Figures 1-4, paragraphs [0020], [0022], and [0023]). Although it is not explicitly taught, it is understood that at least some of the ventilation ports 22 and 23 will function as intake ports for introducing atmosphere, as successful ventilation of the reactor via the ventilation ports necessarily comprises introducing some amount of atmosphere to the reactor. Likewise, it is understood that at least some of the ventilation ports 22 and 23 will function as exhaust ports for discharging atmosphere, as successful ventilation of the reactor via the ventilation ports necessarily comprises discharging some amount of atmosphere from the reactor. Thompson indicates that composting in their reactor includes the use of aerobic microorganisms (paragraph [0011]). Said teaching suggests that the reactor of Thompson can be used to carry out aerobic composting processes, e.g. composting processes like that of Pace. Thompson teaches that composting using their reactor prevents overheating due to direct sunlight exposure, or at least mitigates the negative impacts thereof (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace in view of Thompson by carrying out the maintain step of Pace in a reactor vessel like that of Thompson, i.e. a reactor vessel comprising a container main body, a lid covering the container main body, and at least one intake port and at least one exhaust port for introducing and discharging the atmosphere, i.e. by adding steps of, prior to the maintaining, placing a biomass material including water in a container main body of a reactor vessel, covering with a lid the container main body, wherein the 
Modified Pace is silent to the water containing biomass having a water content within a range of 5-20% inclusive at the end of maintaining in the reactor vessel.
However, Pace teaches that moisture content generally decreases as composting processes proceed (Pace: Section 3). This teaching would indicate to a person of ordinary skill that 1) the moisture content of the water containing biomass will naturally decrease over the course of the maintaining step, and 2) the biomass could be dried to a lower moisture content simply by continuing the maintaining step without adding water and without performing any additional steps.
Stoller teaches a method of making a compost (Column 1 Lines 15-31). Stoller teaches drying the compost have a moisture content of 10-40% (or 10-35%) so that the compost can be stored or shipped (Column 1 Lines 38-45, Column 4 Lines 60-65, Column 7 Lines 9-15). A person having ordinary skill in the art will recognize that it is desirable to reduce the moisture content for storing and shipping at least because 1) reducing the moisture content of the compost also reduces the weight thereof, which is advantageous at least for shipping purposes, and 2) reducing the moisture content to a lower moisture content will improve the stability of the compost, as evidenced by Pace section 3, which teaches that composting is inhibited at moisture contents below 40%.
In view of the forgoing, a person having ordinary skill in the art would recognize that the moisture final content of the biomass in Pace (said biomass being compost) is a result effective variable for the purposes of shipability and storability. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). Furthermore, it is noted that the moisture content range of 10-40% for dried compost taught by Stoller overlaps to a significant extent the claimed final biomass moisture content of range 5-20% inclusive. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace in view of Stoller by maintaining the water-containing biomass material such that it 
In modified Pace, the storing of the biomass material consists of leaving the biomass material in the reactor vessel under the treatment conditions for several weeks (Pace: section titled “What Happens During Composting”, section titled “Factors Affecting the Composting Process” subsection 6, Figure 2). Figure 2 of Pace teaches maintaining the biomass material under the treatment conditions for longer than two weeks, i.e. for about 50 days. Additionally, the section titled “Factors Affecting the Composting Process” subsection 6 teaches maintaining the biomass material under the treatment conditions for longer than two weeks, i.e. for 10-14 weeks. In view of the forgoing, Pace teaches maintaining the water containing biomass material under the treatment conditions for longer than three weeks.
Thus, in Pace modified in view of Thompson and Stoller as described above, the maintaining step consists of leaving the biomass material in the reactor vessel under treatment conditions, i.e. at the temperature range of 70-100 °C, for two weeks or longer.
	With regard to claim 7: Modified Pace does not explicitly teach that the maintaining is continued for three to twelve weeks. However, In modified Pace, the storing of the biomass material consists of leaving the biomass material in the reactor vessel under the treatment conditions for several weeks (Pace: section titled “What Happens During Composting”, section titled “Factors Affecting the Composting Process” subsection 6, Figure 2). Figure 2 of Pace teaches maintaining the biomass material under the treatment conditions for about 50 days, which is about 7 weeks. Thus, in at least one embodiment of modified Pace, the maintaining of the biomass material is continued for a length of time between 3 and 12 weeks.
In the alternative, Pace teaches maintaining the biomass under treatment conditions for several weeks (Pace: section titled “What Happens During Composting”, section titled “Factors Affecting the Composting Process” subsection 6, Figure 2). Pace’s teachings indicate that different lengths of time will be required to compost material depending on a variety of factors (section titled “Factors Affecting the Composting Process” subsection 6). Thus, it is clear from the teachings of Pace that the length of the maintaining is a result effective variable. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace by optimizing the length of the maintaining, i.e. such that the maintaining were continued for three to twelve weeks, in order to obtain a successful composting method wherein the biomass is successfully converted to compost. 
With regard to claim 8: Modified Pace does not explicitly teach that the biomass material comprising at least one of a plant biomass material, food waste, livestock excrement, agricultural waste, marine waste, and forest waste.
However, Pace does reference composting “dairy cattle waste” (section titled “Factors Affecting the Composting Process” subsection 6). In this manner, Pace suggests composting biomass material comprising at least livestock excrement.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace by compositing a biomass material that comprises at least livestock excrement, i.e. dairy cattle waste, in order to obtain a predictably functional method of composting in congruence with the suggestions of Pace.
With regard to claim 9: Modified Pace is silent to the reactor vessel comprising a temperature controller.
However, Pace teaches that temperature should be controlled (Pace: Table 1, section titled “Factors Affecting the Composting Process” subsection 5). It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III). The provision of a temperature controller constitutes a mere addition of automatic means to carry out the activity of temperature control.

With regard to claim 10: The method of modified Pace necessarily comprises preparing the water-containing biomass material prior to placing said water-containing biomass in the reactor vessel, i.e. one must necessarily “prepare” the water-containing biomass in some fashion prior to the step of placing said biomass material in the reactor vessel.
With regard to claim 11: In modified Pace, the storing of the biomass material consists of leaving the biomass material in the reactor vessel under the treatment conditions for several weeks (Pace: section titled “What Happens During Composting”, section titled “Factors Affecting the Composting Process” subsection 6, Figure 2). Figure 2 of Pace teaches maintaining the biomass material under the treatment conditions for longer than two weeks, i.e. for about 50 days. Additionally, the section titled “Factors Affecting the Composting Process” subsection 6 teaches maintaining the biomass material under the treatment conditions for longer than two weeks, i.e. for 10-14 weeks. In view of the forgoing, Pace teaches maintaining the water containing biomass material under the treatment conditions for longer than three weeks.
With regard to claim 12: Modified Pace is silent to the water containing biomass having a water content within a range of 5-10% inclusive at the end of maintaining in the reactor vessel.
However, Pace teaches that moisture content generally decreases as composting processes proceed (Pace: Section 3). This teaching would indicate to a person of ordinary skill that 1) the moisture content of the water containing biomass will naturally decrease over the course of the maintaining step, and 2) the biomass could be dried to a lower moisture content simply by continuing the maintaining step without adding water and without performing any additional steps.
Stoller teaches a method of making a compost (Column 1 Lines 15-31). Stoller teaches drying the compost have a moisture content of 10-40% (or 10-35%) so that the compost can be stored or shipped (Column 1 Lines 38-45, Column 4 Lines 60-65, Column 7 Lines 9-15). A person having ordinary skill in the art will recognize that it is desirable to reduce the moisture content for storing and shipping at least because 1) reducing the moisture content of the compost also reduces the weight thereof, which is 
In view of the forgoing, a person having ordinary skill in the art would recognize that the moisture final content of the biomass in Pace (said biomass being compost) is a result effective variable for the purposes of shipability and storability. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). Furthermore, it is noted that the moisture content range of 10-40% for dried compost taught by Stoller overlaps the claimed final biomass moisture content of range 5-10% inclusive. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace in view of Stoller by maintaining the water-containing biomass material such that it has a water content in a range of 5-10% inclusive the end of the maintaining in the reactor vessel, in order to obtain a compost that is suitably dry for storage and/or shipping. 
With regard to claim 13: As discussed in the rejection of claim 6 above, Pace teaches that moisture content generally decreases as composting processes proceed (Pace: Section 3). This teaching would indicate to a person of ordinary skill that 1) the moisture content of the water containing biomass will naturally decrease over the course of the maintaining step, and 2) the biomass could be dried to a lower moisture content simply by continuing the maintaining step without adding water and without performing any additional steps. Also, discussed in the rejection of claim 6 above, Modified Pace has been modified so as to involve maintaining the water-containing biomass material such that it has a water content in a range of 5-20% inclusive the end of the maintaining in the reactor vessel, in order to obtain a compost that is suitably dry for storage and/or shipping. It is implicit in this modification of Pace that the water content of the biomass is gradually reduced to the range of 5-20% during the maintaining of the biomass material in the reactor vessel.
In the unlikely event that such gradual reduction of water content is not implicit, Examiner clarifies that gradual natural reduction of water throughout the maintaining is the proposed mechanism by which to 
With regard to claim 14: As discussed in the rejection of claim 6 above, Pace teaches that moisture content generally decreases as composting processes proceed (Pace: Section 3). This teaching would indicate to a person of ordinary skill that 1) the moisture content of the water containing biomass will naturally decrease over the course of the maintaining step, and 2) the biomass could be dried to a lower moisture content simply by continuing the maintaining step without adding water and without performing any additional steps. Also, discussed in the rejection of claim 6 above, Modified Pace has been modified so as to involve maintaining the water-containing biomass material such that it has a water content in a range of 5-20% inclusive the end of the maintaining in the reactor vessel, in order to obtain a compost that is suitably dry for storage and/or shipping. It is implicit in this modification of Pace that the water content of the biomass is gradually reduced to the range of 5-20% during the maintaining (over the period of two weeks or longer) of the biomass material in the reactor vessel.
In the unlikely event that such gradual reduction of water content is not implicit, Examiner clarifies that gradual natural reduction of water throughout the maintaining is the proposed mechanism by which to allow the maintaining to reduce the biomass to a final water content of 5-20% in modified Pace. Thus, were it not implicit in the modification of Pace set forth in the rejection of claim 6 above, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace in view of Stoller by maintaining the water-containing biomass material such that it has a water content in a range of 5-20% inclusive the end of the maintaining in the reactor vessel, by leveraging drying which natural occurs during the maintaining to gradually reduce the water content to said final water content of 5-20% inclusive (i.e. over the period of two weeks or longer), in order to obtain a compost that is suitably dry for storage and/or shipping. 
With regard to claim 15: Modified Pace is silent to the water containing biomass having a water content within a range of 5-10% inclusive at the end of maintaining in the reactor vessel.
However, Pace teaches that moisture content generally decreases as composting processes proceed (Pace: Section 3). This teaching would indicate to a person of ordinary skill that 1) the moisture content of the water containing biomass will naturally decrease over the course of the maintaining step, and 2) the biomass could be dried to a lower moisture content simply by continuing the maintaining step without adding water and without performing any additional steps.
Stoller teaches a method of making a compost (Column 1 Lines 15-31). Stoller teaches drying the compost have a moisture content of 10-40% (or 10-35%) so that the compost can be stored or shipped (Column 1 Lines 38-45, Column 4 Lines 60-65, Column 7 Lines 9-15). A person having ordinary skill in the art will recognize that it is desirable to reduce the moisture content for storing and shipping at least because 1) reducing the moisture content of the compost also reduces the weight thereof, which is advantageous at least for shipping purposes, and 2) reducing the moisture content to a lower moisture content will improve the stability of the compost, as evidenced by Pace section 3, which teaches that composting is inhibited at moisture contents below 40%.
In view of the forgoing, a person having ordinary skill in the art would recognize that the moisture final content of the biomass in Pace (said biomass being compost) is a result effective variable for the purposes of shipability and storability. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). Furthermore, it is noted that the moisture content range of 10-40% for dried compost taught by Stoller overlaps the claimed final biomass moisture content of range 5-10% inclusive. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace in view of Stoller by maintaining the water-containing biomass material such that it has a water content in a range of 5-10% inclusive the end of the maintaining in the reactor vessel, in order to obtain a compost that is suitably dry for storage and/or shipping. 

In the unlikely event that such gradual reduction of water content is not implicit, Examiner clarifies that gradual natural reduction of water throughout the maintaining is the proposed mechanism by which to allow the maintaining to reduce the biomass to a final water content of 5-10% in modified Pace. Thus, were it not implicit in the modification of Pace set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace in view of Stoller by maintaining the water-containing biomass material such that it has a water content in a range of 5-10% inclusive the end of the maintaining in the reactor vessel (i.e. over a course of two weeks or longer), by leveraging drying which natural occurs during the maintaining to gradually reduce the water content to said final water content of 5-10% inclusive, in order to obtain a compost that is suitably dry for storage and/or shipping. 
With regard to claim 16: Modified Pace is silent to the water containing biomass having a water content within a range of 5-10% inclusive at the end of maintaining in the reactor vessel.
However, Pace teaches that moisture content generally decreases as composting processes proceed (Pace: Section 3). This teaching would indicate to a person of ordinary skill that 1) the moisture content of the water containing biomass will naturally decrease over the course of the maintaining step, and 2) the biomass could be dried to a lower moisture content simply by continuing the maintaining step without adding water and without performing any additional steps.

In view of the forgoing, a person having ordinary skill in the art would recognize that the moisture final content of the biomass in Pace (said biomass being compost) is a result effective variable for the purposes of shipability and storability. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). Furthermore, it is noted that the moisture content range of 10-40% for dried compost taught by Stoller overlaps the claimed final biomass moisture content of range 5-10% inclusive. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace in view of Stoller by maintaining the water-containing biomass material such that it has a water content in a range of 5-10% inclusive the end of the maintaining in the reactor vessel, in order to obtain a compost that is suitably dry for storage and/or shipping. 
As discussed above, Pace teaches that moisture content generally decreases as composting processes proceed (Pace: Section 3). This teaching would indicate to a person of ordinary skill that 1) the moisture content of the water containing biomass will naturally decrease over the course of the maintaining step, and 2) the biomass could be dried to a lower moisture content simply by continuing the maintaining step without adding water and without performing any additional steps. Also, discussed above, Modified Pace has been modified so as to involve maintaining the water-containing biomass material such that it has a water content in a range of 5-10% inclusive the end of the maintaining in the reactor vessel, in order to obtain a compost that is suitably dry for storage and/or shipping. It is implicit in 
In the unlikely event that such gradual reduction of water content is not implicit, Examiner clarifies that gradual natural reduction of water throughout the maintaining is the proposed mechanism by which to allow the maintaining to reduce the biomass to a final water content of 5-10% in modified Pace. Thus, were it not implicit in the modification of Pace set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace in view of Stoller by maintaining the water-containing biomass material such that it has a water content in a range of 5-10% inclusive the end of the maintaining in the reactor vessel (i.e. over a course of three to twelve weeks), by leveraging drying which natural occurs during the maintaining to gradually reduce the water content to said final water content of 5-10% inclusive, in order to obtain a compost that is suitably dry for storage and/or shipping. 
	With regard to claim 17: In modified Pace, the ventilation ports 23 are positioned above the biomass material (Thompson: Figures 1-4, paragraphs [0020]-[0023]). It is understood that said ventilation ports can serve as both intake ports and exhaust ports. Therefore, the reactor vessel of modified Pace may be considered to have intake ports and exhaust ports positioned above the biomass material, i.e. the intake ports and exhaust ports are positioned such that the are above the biomass material when it is placed into the reactor.
With regard to claim 19: The lid 12 of the container is sealed to the container main body during the storing of biomass material (Thompson: Figures 1-4, paragraphs [0020]-[0023]).
Thus, it is understood that, in the method of Pace, the covering includes sealing the lid of the reactor vessel to the container main vessel to the container main body, such that the biomass material is maintained in the container main body walls with the lid.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace in view of Thompson as applied to claim 6 and 17 above, and further in view of Bucci (US 2008/0124791).
With regard to claims 18 and 20: Modified Pace is silent to the biomass material being placed in a storage container having an open top and stored in the reaction vessel during the storing step.
Bucci teaches a device and method composting organic material using aerobic oxidation (paragraph [0016]). The device of Bucci includes a reactor vessel (container) 3 and a storage container (bag) 5 having an open top (Figures 1-3, paragraphs [0037]-[0041]). A person having ordinary skill in the art would recognize that the addition of such a container to modified Pace would allow the reactor thereof to be conveniently and easily loaded and unloaded without spilling any organic material, i.e. by placing said container into the reactor vessel and removing said container therefrom.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Pace in view of Bucci by adding a storage container having an open top to the reactor vessel of modified Pace, said storage container holding the biomass during the step of storing in Pace, i.e. such that the method of Pace includes steps of placing the biomass material in the storage container and placing the storage container in the reactor vessel, in order to obtain a reactor vessel that can be easily and conveniently loaded and unloaded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772